DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 – 15 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: A robot cleaner comprising: a main body; and a wheel assembly coupled to the main body, the wheel assembly including: a rotation arm including a first end portion rotatably coupled to the main body and having a guide extending from the first end portion; a drive wheel rotatably coupled to a second end portion of the rotation arm opposite the first end portion; and an elastic member having a first end coupled to the main body and having a second end opposite the first end, the second end coupled to the guide and configured to slide on the guide so as to be vertically moveable along the guide.
An updated search disclosed the closest prior art to U.S. Patent Publication No. 2013/0056290 A1 to Lee (herein referred to as lee), and WO 2014 192332 A1 to Yasushi (herein referred to as Yasushi).
Lee and Yasushi  both teach a robot cleaner comprising: a main body; and a wheel assembly coupled to the main body, the wheel assembly including: a rotation arm including a first end portion rotatably coupled to the main body and having a guide extending from the first end portion; a drive wheel rotatably coupled to a second end portion of the rotation arm opposite the first end portion; and an elastic member having a first end coupled to the main body and having a second end opposite the first end, the second end coupled to the guide. 
Lee and Yasushi, however, fail to teach the elastic member configured to slide on the guide so as to be vertically moveable along the guide.
Claims 2 – 13 and 15 are allowed as being dependent from an allowed claims 1 and 14.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571) 272-8024.  The examiner can normally be reached on Monday - Thursday (5:30am to 3:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Examiner, Art Unit 3723                                                                                                                                                                                                        

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723